              EXHIBIT 10.2

[gl2dvtpyktew000001.jpg]

 

Execution Version

May 15, 2020

STRICTLY CONFIDENTIAL

 

Oncternal Therapeutics, Inc.

12230 El Camino Real

Suite 300

San Diego, California 92130

 

Attn: James B. Breitmeyer, M.D., Ph.D., President and Chief Executive Officer

 

Dear Dr. Breitmeyer:

This letter agreement (this “Agreement”) constitutes the agreement between
Oncternal Therapeutics, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in any offering (each, an “Offering”) of securities of the Company
(the “Securities”) during the Term (as hereinafter defined) of this
Agreement.  The terms of each Offering and the Securities issued in connection
therewith shall be mutually agreed upon by the Company and Wainwright and
nothing herein implies that Wainwright would have the power or authority to bind
the Company and nothing herein implies that the Company shall have an obligation
to issue any Securities.  It is understood that Wainwright’s assistance in an
Offering will be subject to the satisfactory completion of such investigation
and inquiry into the affairs of the Company as Wainwright deems appropriate
under the circumstances and to the receipt of all internal approvals of
Wainwright in connection with the transaction.  The Company expressly
acknowledges and agrees that Wainwright’s involvement in an Offering is strictly
on a reasonable best efforts basis and that the consummation of an Offering will
be subject to, among other things, market conditions.  The execution of this
Agreement does not constitute a commitment by Wainwright to purchase the
Securities and does not ensure a successful Offering of the Securities or the
success of Wainwright with respect to securing any other financing on behalf of
the Company.  Wainwright may retain other brokers, dealers, agents or
underwriters on its behalf in connection with an Offering.

A.Compensation; Reimbursement.  At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

 

1.

Cash Fee.  The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount (the “Cash Fee”), equal to 7.0% of
the aggregate gross proceeds raised in each Offering, excluding any proceeds
raised from any of the investors listed on Exhibit A hereto (the “Excluded
Investors”); provided, however, that the Company may allocate up to 5.0% of the
Cash Fee to another independent financial advisor reasonably acceptable to
Company and Wainwright, to act as independent financial advisor, in which event
the Cash Fee will be 7.4% of the aggregate gross proceeds raised in each
Offering, excluding any proceeds raised from any of the Excluded Investors;

 

--------------------------------------------------------------------------------

 

 

provided further that Wainwright shall receive all or any portion of such
allocation to the extent it has not been so allocated by the Company.

 

2.

Warrant Coverage.  The Company shall issue to Wainwright or its designees at
each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 6.0% of the aggregate number of
shares of common stock (or common stock equivalent, if applicable) placed in
each Offering (and if an Offering includes a “greenshoe” or “additional
investment” component, such number of shares of common stock underlying such
“greenshoe” or “additional investment” component, with the Wainwright Warrants
issuable only upon the exercise of such component).  If the Securities included
in an Offering are convertible, the Wainwright Warrants shall be determined by
dividing the gross proceeds raised in such Offering by the Offering Price (as
defined hereunder).  The Wainwright Warrants shall be in a customary form
reasonably acceptable to Wainwright, have a term of five (5) years and an
exercise price equal to 125% of the offering price per share (or unit, if
applicable) in the applicable Offering and if such offering price is not
available, the market price of the common stock on the date an Offering is
commenced (such price, the “Offering Price”). If warrants are issued to
investors in an Offering, the Wainwright Warrants shall have the same terms as
the warrants issued to investors in the applicable Offering, except that such
Wainwright Warrants shall have an exercise price equal to 125% of the Offering
Price.

 

3.

Expense Allowance.  Out of the proceeds of each Closing, the Company also agrees
to pay Wainwright (a) a management fee equal to 1.0% of the gross proceeds
raised in each Offering; (b) $35,000 for non-accountable expenses (to be
increased to $40,000 in case of a public Offering); (c) up to $50,000 for
reasonable and documented fees and expenses of legal counsel and other
reasonable and documented out-of-pocket expenses (to be increased to $100,000 in
case of a public Offering); plus the additional amount payable by the Company
pursuant to Paragraph D.3 hereunder and, if applicable, the costs associated
with the use of a third-party electronic road show service (such as
NetRoadshow); provided, however, that such amount in no way limits or impairs
the indemnification and contribution provisions of this Agreement.  

 

4.

Tail.  Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public, registered direct or private offering of Securities for capital raising
purposes (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Wainwright had contacted during the
Initial Term or Extension Term, as applicable, or introduced to the Company
during the Initial Term or Extension Term, as applicable, other than any
Excluded Investors, but only if (a) Wainwright had presented to the Company
terms for a potential Offering during the Initial Term following receipt of
investors’ input (irrespective of whether the Company accepts such terms), and
(b) such Tail Financing is consummated at any time within the 12-month period
following the expiration or termination of this Agreement.  Upon the Company’s
request, Wainwright shall as promptly as practicable provide a list of any such
investors who are subject to this tail provision.  Notwithstanding anything
herein to the contrary, in the event that Wainwright is offered the right to
participate in a transaction pursuant to Paragraph A.5 hereunder, any fees
payable by the Company to Wainwright shall be governed by the definitive
engagement or transaction

2

 

 

--------------------------------------------------------------------------------

 

 

agreement with respect to such transaction, and no Tail Financing fee shall be
payable by the Company under this Paragraph A.4, irrespective of whether
Wainwright accepts such engagement.

 

5.

Right of First Refusal.  If, from the date hereof until the 10-month anniversary
following consummation of each Offering, the Company or any of its subsidiaries
(a) decides to finance or refinance any indebtedness using a manager or agent,
Wainwright (or any affiliate designated by Wainwright) shall have the right to
act as sole book-runner, sole manager, sole placement agent or sole agent with
respect to such financing or refinancing; or (b) decides to raise funds by means
of a public offering (excluding any at-the-market facility) or a private
placement or any other capital-raising financing of equity, equity-linked or
debt securities using an underwriter or placement agent, Wainwright (or any
affiliate designated by Wainwright) shall have the right to act as a sole
book-running manager, sole underwriter or sole placement agent for such
financing; provided, further, that this right of first refusal shall exclude any
financing principally directed toward the Excluded Investors.  If Wainwright or
one of its affiliates decides to accept any such engagement, the agreement
governing such engagement will contain, among other things, provisions for
customary fees for transactions of similar size and nature and the provisions of
this Agreement, including indemnification, which are appropriate to such a
transaction; provided, however, that the Company shall have the right to
allocate up to 5.0% of any fees payable in connection with such transaction to
an independent financial advisor reasonably acceptable to Company and
Wainwright. Notwithstanding the foregoing, this right of first refusal shall not
apply (y) in the event that an Offering is not closed during the Initial Term,
and (z) to a strategic transaction with a business engaged in the Company’s
industry, the principal of purpose of which is not to raise capital, or any
merger transaction.

B.Term and Termination of Engagement; Exclusivity.  The term of Wainwright’s
exclusive engagement will begin on the date hereof and end forty-five (45) days
thereafter (the “Initial Term”); provided, however, that if an Offering is
consummated within the Initial Term, the term of this Agreement shall be
extended by an additional forty-five (45) day period (the “Extension Term,” and
together with the Initial Term, the “Term”).   Notwithstanding anything to the
contrary contained herein, the Company agrees that the provisions relating to
the payment of fees, reimbursement of expenses, right of first refusal, tail,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
or expiration of this Agreement.  Notwithstanding anything to the contrary
contained herein, the Company has the right to terminate the Agreement for cause
in compliance with FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of
termination for cause eliminates the Company’s obligations with respect to the
provisions relating to the tail fees and right of first refusal. Notwithstanding
anything to the contrary contained in this Agreement, in the event that an
Offering pursuant to this Agreement shall not be carried out for any reason
whatsoever during the Term, the Company shall be obligated to pay to Wainwright
its actual and accountable out-of-pocket expenses related to an Offering
(including the reasonable fees and disbursements of Wainwright’s legal counsel
not to exceed the limits set forth in Paragraph A.3 above) and, if applicable,
for electronic road show service used in connection with an Offering. During
Wainwright’s engagement hereunder: (i) the Company will not, and will not permit
its representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers

3

 

 

--------------------------------------------------------------------------------

 

of the Securities (other than the Excluded Investors), provided that this shall
not prohibit the Company from engaging in discussions with respect to any
potential strategic transaction or merger or acquisition, and (ii) the Company
will not pursue any equity or equity-linked financing transaction which would be
in lieu of an Offering, other than a financing solely with the Excluded
Investors. Furthermore, the Company agrees that during Wainwright’s engagement
hereunder, all inquiries from prospective investors (other than the Excluded
Investors) will be referred to Wainwright. Additionally, except as set forth
hereunder, the Company represents, warrants and covenants that no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
subsidiary of the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other third-party with
respect to any Offering.  Notwithstanding anything herein to the contrary,
nothing shall prohibit the Company from filing one or more registration
statements on Form S-8.

C.Information; Reliance.  The Company shall furnish, or cause to be furnished,
to Wainwright all information reasonably requested by Wainwright for the purpose
of rendering services hereunder and conducting due diligence (all such
information being the “Information”).  In addition, the Company agrees to make
available to Wainwright upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company.  The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in each Offering (the “Offering Documents”)
which shall include any Purchase Agreement (as defined hereunder), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; provided that Wainwright shall keep in confidence and shall not
provide to investors or potential investors any material non-public Offering
Documents that have not been approved in advance by the Company for such use
(b) does not assume responsibility for the accuracy or completeness of the
Offering Documents or the Information and such other information; and (c) will
not make an appraisal of any of the assets or liabilities of the Company.  Upon
reasonable request, the Company will meet with Wainwright or its representatives
to discuss all information relevant for disclosure in the Offering Documents and
will cooperate in any investigation undertaken by Wainwright thereof, including
any document included or incorporated by reference therein.  At each Offering,
at the request of Wainwright, the Company shall deliver such legal letters
(including, without limitation, negative assurance letters), opinions, comfort
letters, officers’ and secretary certificates and good standing certificates,
all in form and substance reasonably satisfactory to Wainwright and its counsel
as is customary for such Offering.  Wainwright shall be a third party
beneficiary of any representations, warranties, covenants, closing conditions
and closing deliverables made by the Company in any Offering Documents,
including representations, warranties, covenants, closing conditions and closing
deliverables made to any investor in an Offering.

D.Related Agreements.  At each Offering, the Company shall enter into the
following additional agreements:

 

1.

Underwritten Offering.  If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance reasonably satisfactory to Wainwright and its counsel.

4

 

 

--------------------------------------------------------------------------------

 

 

2.

Best Efforts Offering.  If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright.  Wainwright shall be
a third party beneficiary with respect to the representations, warranties and
covenants, closing conditions and closing deliverables included in the Purchase
Agreement. Prior to the signing of any Purchase Agreement, officers of the
Company with responsibility for financial affairs will be available to answer
inquiries from prospective investors.

 

3.

Escrow, Settlement and Closing.  If each Offering is not settled via delivery
versus payment (“DVP”), the Company and Wainwright shall enter into an escrow
agreement with a third party escrow agent pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold.  If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which closing costs shall not
exceed $12,900.

 

4.

FINRA Amendments.  Notwithstanding anything herein to the contrary, in the event
that Wainwright determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall use commercially reasonable efforts to agree to amend this
Agreement (or include such revisions in the final underwriting agreement) in
writing upon the request of Wainwright to comply with any such rules; provided
that any such amendments shall not provide for terms that are less favorable to
the Company than are reflected in this Agreement.

E.Confidentiality.  In the event of the consummation or public announcement of
any Offering, Wainwright shall have the right to disclose its participation in
such Offering, including, without limitation, the Offering at Wainwright’s cost
of “tombstone” advertisements in financial and other newspapers and journals.

F.Indemnity.

 

1.

In connection with the Company’s engagement of Wainwright hereunder, the Company
hereby agrees to indemnify and hold harmless Wainwright and its affiliates, and
the respective controlling persons, directors, officers, members, shareholders,
agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel), as incurred
(collectively a “Claim”), that are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in

5

 

 

--------------------------------------------------------------------------------

 

 

connection with the Company’s engagement of Wainwright, or (B) otherwise relate
to or arise out of Wainwright’s activities on the Company’s behalf under
Wainwright’s engagement, and the Company shall reimburse any Indemnified Person
for all expenses (including the reasonable fees and expenses of counsel) as
incurred by such Indemnified Person in connection with investigating, preparing
or defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party.  The Company will not, however, be responsible for any Claim
(including any related expenses incurred by an Indemnified Person) that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any such Indemnified Person for such Claim (and, to the
extent that the Company has made any payments to an Indemnified Person under
this Paragraph F with respect to any such Claim, such Indemnified Person shall,
and Wainwright shall cause such Indemnified Person to, promptly return any such
payments to the Company following such final judicial determination).  The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Wainwright
except for any Claim incurred by the Company as a result of such Indemnified
Person’s gross negligence or willful misconduct.

 

2.

The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.  No Indemnified Person may, without the
prior written consent of the Company, settle, compromise or consent to the entry
of any judgment in any pending or threatened Claim in respect of which
indemnification may be sought hereunder (such consent shall not be unreasonably
delayed, withheld or conditioned).

 

3.

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses.  If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be reasonably satisfactory to the Indemnified Person and provided further
that if the legal counsel to such Indemnified Person reasonably determines that
having common counsel would present such counsel with a conflict of interest or
if the defendant in, or target of, any such Claim,

6

 

 

--------------------------------------------------------------------------------

 

 

includes an Indemnified Person and the Company, and legal counsel to such
Indemnified Person reasonably concludes that there may be legal defenses
available to it or other Indemnified Persons different from or in addition to
those available to the Company, such Indemnified Person may employ its own
separate counsel (including local counsel, if necessary) to represent or defend
him, her or it in any such Claim and the Company shall pay the reasonable fees
and expenses of such counsel. If such Indemnified Person does not request that
the Company assume the defense of such Claim, such Indemnified Person may employ
its own separate counsel (including local counsel, if necessary) to represent or
defend him, her or it in any such Claim and the Company shall pay the reasonable
fees and expenses of such counsel. Notwithstanding anything herein to the
contrary, if the Company fails timely or diligently to defend, contest, or
otherwise protect against any Claim, the relevant Indemnified Person shall have
the right, but not the obligation, to defend, contest, compromise, settle,
assert crossclaims, or counterclaims or otherwise protect against the same, and
shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.
Notwithstanding anything herein to the contrary, it is agreed that the Company
shall not, in connection with any proceeding or related proceedings, be liable
for the fees and expenses of more than one separate firm for all Indemnified
Persons (including local counsel, if necessary). In addition, with respect to
any Claim in which the Company assumes the defense, the Indemnified Person shall
have the right to participate in such Claim and to retain his, her or its own
counsel therefor at his, her or its own expense.

 

4.

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Wainwright on the other, with respect to
Wainwright’s engagement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by the Company pursuant to
the applicable Offering (whether or not consummated) for which Wainwright is
engaged to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

 

5.

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at

7

 

 

--------------------------------------------------------------------------------

 

 

equity and (b) shall be effective whether or not the Company is at fault in any
way.

G.Limitation of Engagement to the Company.  The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents.  Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this
Agreement.  The Company acknowledges that any recommendation or advice, written
or oral, given by Wainwright to the Company in connection with Wainwright’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other
purpose.  Wainwright shall not have the authority to make any commitment binding
on the Company.  The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Wainwright.

H.Limitation of Wainwright’s Liability to the Company.  Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

I.Representations Warranties and Covenants of Placement Agent. Wainwright hereby
represents and warrants to the Company that the following representations and
warranties are true and correct as of the date of this Agreement:

1.Wainwright is a member in good standing of FINRA and is registered as a
broker-dealer under the Exchange Act. Wainwright is in compliance with all
applicable rules and regulations of the SEC and FINRA, except to the extent that
such noncompliance would not have a material adverse effect on the transactions
contemplated hereby. None of Wainwright or its affiliates, or any person acting
on behalf of the foregoing (other than the Company or its affiliates or any
person acting on its or their behalf, in respect of which no representation is
made) has or will engage in general advertising or general solicitation or has
taken nor will it take any action that conflicts with the conditions and
requirements of, or that would make

8

 

 

--------------------------------------------------------------------------------

 

unavailable with respect to the Offering, the exemption(s) from registration
available pursuant to Rule 506 of Regulation D or Section 4(a)(2) of the Act.

2. Neither Wainwright nor any Wainwright Related Persons (as defined below) are
subject to any Disqualification Event. Any prospectus related to the Offering
will contain a true and complete description of the matters required to be
disclosed with respect to Wainwright and Wainwright Related Persons pursuant to
the disclosure requirements of Rule 506(e) of Regulation D, to the extent
applicable. As used herein, “Wainwright Related Persons” means any predecessor
of Wainwright, any affiliated company, any director, executive officer, other
officer of Wainwright participating in the Offering, any general partner or
managing member of Wainwright, any beneficial owner of 20% or more of
Wainwright's outstanding voting equity securities, calculated on the basis of
voting power, and any “promoter” (as defined in Rule 405 under the Act)
connected with Wainwright in any capacity. Wainwright agrees to promptly notify
the Company in writing of (i) any Disqualification Event relating to any
Wainwright Related Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Wainwright Related Person.

J.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New
York.  The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New
York.  The parties hereto expressly waive any rights they may have to contest
the jurisdiction, venue or authority of any court sitting in the City and State
of New York.  In the event Wainwright or any Indemnified Person is successful in
any action, or suit against the Company, arising out of or relating to this
Agreement, the final judgment or award entered shall be entitled to have and
recover from the Company the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees.  Any rights to trial by
jury with respect to any such action, proceeding or suit are hereby waived by
Wainwright and the Company.  

K.Notices.  All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery, fax or e-mail, if sent to Wainwright, at the
address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail:  JBreitmeyer@oncternal.com,
Attention:  Chief Executive Officer.  Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, notices delivered by fax shall be deemed received as of the date and
time printed thereon by the fax machine and notices sent by e-mail shall be
deemed received as of the date and time they were sent.

L.Conflicts.  The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company.  Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

9

 

 

--------------------------------------------------------------------------------

 

M.Anti-Money Laundering.  To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States require
all financial institutions to obtain, verify and record information that
identifies each person with whom they do business.  This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

N.Miscellaneous.  The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound.  This Agreement shall not be modified or amended except in
writing signed by Wainwright and the Company.  This Agreement shall be binding
upon and inure to the benefit of both Wainwright and the Company and their
respective assigns, successors, and legal representatives.  This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof.  If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect.  This Agreement may be executed in counterparts
(including facsimile or electronic counterparts), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

*********************




10

 

 

--------------------------------------------------------------------------------

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

Very truly yours,

H.C. WAINWRIGHT & CO., LLC

By:  /s/ Edward D. Silvera

Name: Edward D. Silvera

Title:Chief Operating Officer

Date:5/15/2020

 

 

 

Accepted and Agreed:

Oncternal Therapeutics, Inc.

By:  /s/ James B. Breitmeyer, M.D., Ph.D.

Name: James B. Breitmeyer, M.D., Ph.D.

Title:President and Chief Executive Of

 

 

 

11

 

 